BROWN, District Judge.
The practice hitherto followed, which I have no doubt is the correct practice, is to require the bankrupt to attend for examination whenever reasonably required by creditors for the purpose of establishing their objections to his discharge. The bankrupt must plead his privilege, if any privilege legally exists, to the particular questions propounded, and the proper rulings can then be made. The attendance of the bankrupt on the return day of the order to show cause is required for the purpose of enabling creditors to form specifications against his discharge. If an examination be then had, it may be used in the subsequent proceedings in support of the specifications before the referee; but this does not necessarily supersede a further examination of the bankrupt if on application by objecting creditors, the referee shall deem a further examination reasonable and necessary.